— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 11, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective July 11, 1974 because he voluntarily left his employment without good cause. Questions of credibility and whether separation from employment was for good cause within the meaning of section 593 of the Labor Law are factual matters within the province of the board to resolve (Matter of Rubinstein [Catherwood], 33 AD2d 950) and where, as here, the *1001board rejected claimant’s testimony and accepted his earlier statements when applying for benefits, it cannot be successfully argued that its determination thereof rests upon other than substantial evidence (cf. Matter of Jensen [Levine], 49 AD2d 794). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.